Title: To George Washington from William Livingston, 26 December 1779
From: Livingston, William
To: Washington, George


        
          Dear Sir
          Mount holly [N.J.] 26 Decr 1779
        
        I was honoured with your Excellencys official Letter of the [ ] instant & your personle Letter of the 21 which accompanied it—last Evening when the Assembly was on the point of Adjourning to February, but the favours which I immediately laid before them, prevailed on them to stay out this day—I suppose they will readily make provision for the better subsistence of the Militia when called out on an Invasion, & provide for the Expences of compleating the Beacons—The Power already lodged in the Governor of calling out the Militia on such an Occasion, is adequat to the Case; but whether the peopl will as cherefully come as heretofore, considering the general depreciation of Patriotism, I can not determine. I always hope the best.
        Your Excellency’s Surmizes are certainly not without foundation, & we ought ever to be guarded agt every probable Event. I must own I have not been without my Suspicions that the Embarkation was altogether Strategem. I hoped by now that if the British duly consider the wretched Situation of their affairs in the West Indies, & soon at their own doors, they will think their Troops in New York more usefully employed at a greater distance from home, than by making a partial havoc in the State of New-Jersey, which comparatively will weigh so little in their national Ballance, and General Clinton is more able to bear a

great deal of clamour, than a great deal of Enterprize, or I am much mistaken in the Baronet. I have the honour to be with the highest Esteem & most affectionate regard.
      